Citation Nr: 1515386	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on December 15, 2011 at St. Elizabeth's Medical Center in Covington, Kentucky.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to February 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Medical Center in Cincinnati, Ohio, which denied the Veteran's claim on the basis that he sought treatment outside of VA for nonemergent care.

The Veterans Benefits Management System claims file reflects that multiple documents were received after the appeal was certified and the record transferred to the Board.  These documents contain VA treatment records from Cincinnati VA Medical Center from 2014 and they are not pertinent to the present appeal as this case hinges on whether the unauthorized treatment of medical care sought on December 15, 2011 can be considered a medical emergency according to VA regulations.  As the evidence received after certification is not pertinent, a remand for initial agency of original jurisdiction (AOJ) review of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of "pertinent evidence"). 


FINDINGS OF FACT

1. The Veteran is not service connected for any disability.
 
2. The Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728.
 
3. On December 15, 2011, the Veteran sought treatment from the emergency department of St. Elizabeth's Medical Center for left arm pain associated with a fall that occurred in the prior week.

4. The medical care received by the Veteran on December 15, 2011 at St. Elizabeth's Medical Center was not for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on December 15, 2011 at the St. Elizabeth's Medical Center have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits, do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  The February 2012 decision accomplished these requirements.  In any event, the Veteran was provided with a generic VCAA notice letter in July 2012.

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  In written statements, the Veteran has demonstrated that he had actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses.  The Board is satisfied that the duty to assist has been met, as all pertinent private hospitalization records and medical bills were submitted or obtained.  

Pertinent Law and Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses that were incurred at St. Elizabeth's Medical Center in Covington, Kentucky, on December 15, 2011when he sought treatment for left arm pain due to a previously sustained fractured left forearm.  The claim was denied in a February 2012 decision based on the determination that this was "non-emergent care."  

The Veteran claims that he sought medical care at St. Elizabeth's Medical Center on December 15, 2011 because he fell on December 8, 2011, fracturing his left forearm and spraining his right hand.  He was unable to get up from the floor and his neighbor found him and called the ambulance at which point the ambulance drivers would not escort him to the Cincinnati VA Medical Center as they were not allowed to cross state lines.  He was then taken to the nearest hospital (St. Elizabeth's).  A few days later, he was taken to the Cincinnati VA Medical Center where his arm was set in a cast.  He claims that with his medical conditions, "this could have been a 'life or death' situation."  See April 2012 Notice of Disagreement and October 2012 VA Form 9.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, however, there is no indication that the Veteran was service connected for any disorder, nor is he participating in a rehabilitation program and is medically determined to be in need of hospital care or medical services.  The Veteran has never argued that the record is inaccurate on this matter.  38 U.S.C.A. § 1728 is therefore inapplicable in this case.  

Therefore, the only possible means for reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain limited conditions are met.  Specifically, this law, which has been incorporated into VA regulations under 38 C.F.R. § 17.1002, outlines nine conditions that must be met before payment or reimbursement of emergency services in non-VA facilities may be made.  Failure to satisfy any of the following criteria listed below precludes VA from paying unauthorized medical expenses incurred at a provide facility.  These conditions are:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health [this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part]; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).

After a review of the evidence, the Board concludes that VA reimbursement is not warranted in this case.  Specifically, the Board finds that the Veteran does not meet the subsection providing that the medical care must be for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.  

On review, the Board finds that the Veteran's account of the facts surrounding the December 15, 2011 purported medical emergency are at odds with the December 15, 2011 treatment records detailing the nature of the services.  In this regard, the Board observes that the Veteran has stated that he broke his left forearm from a fall sustained on December 8, 2011, he was unable to get up from the floor, and he was taken by ambulance to a private facility.  Given the context of the Veteran's statements of record, it appears that he may be discussing the course of events that transpired on December 8, 2011, when he had originally sustained the fall.   However, his claim for payment of unauthorized medical expenses was specifically for the services rendered by St. Elizabeth's Medical Center on December 15, 2011 and not December 8, 2011.  Regardless, the December 15, 2011 treatment notes clearly document the fact that he sought emergency treatment, arriving in a car, escorted by a friend, because he was experiencing pain from his fall from the prior week and was running out of pain medications.  In fact, it is unambiguously noted in the treatment records that the Veteran was seeking pain medication because he did not have a refill until the next day.  He arrived intoxicated as he admitted to drinking Vodka to ease the pain.  Given the gross discrepancy between the Veteran's statements in connection with his claim and his statements made to medical professionals on December 15, 2011, the Board finds that the Veteran is not a credible historian.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).

Moreover, to the extent that the Veteran asserts that his other existing medical conditions made him concerned that this left arm pain was life threatening, the Board also finds these statements to be not credible.  Again, the December 15, 2011 treatment notes clearly document the fact that he arrived at the emergency room to obtain a refill on pain medications.  A physical examination of the Veteran showed that he was well-developed and well-nourished.  He was alert and oriented as to person, place, and time with normal coordination, and he had normal mood and affect.  Other than the left arm pain, the record reveals that the Veteran's physical condition was for the most part unremarkable or normal (with the exception of the noted visible intoxication).  His entire emergency visit and treatment lasted for less than two hours and he was discharged in a wheelchair.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim as a prudent layperson would not believe that left arm pain (even if severe) resulting from a fracture from the prior week, if not treated immediately, would have been hazardous to life or health.  

As the requirement for reimbursement under 38 U.S.C.A. § 1725 of there being a medical emergency which necessitated private hospital treatment is not met, the analysis does not need to proceed any further as all nine requirements listed in 38 C.F.R. § 17.1002 must be met to establish entitlement to reimbursement under Section 1725.  

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the claim must be denied.  



ORDER

Payment or reimbursement of unauthorized medical expenses incurred on December 15, 2011 at St. Elizabeth's Medical Center is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


